Citation Nr: 0302318	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-03 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for pericarditis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and MF


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied the veteran's claim for a 
rating in excess of 10 percent for his pericarditis.  By a 
December 2000 rating decision, the RO assigned a temporary 
total rating, effective October 16, 1997, with a 30 percent 
rating being effective from May 1, 1998.

This case was previously before the Board in August 2001, at 
which time it was remanded to comply with the veteran's 
request for a personal hearing.  He subsequently provided 
testimony at a hearing before the undersigned Board member in 
November 2001, a transcript of which is of record.

The Board notes that additional development was completed 
with respect to this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The veteran was informed of this 
development, and was provided with copies of the additional 
evidence obtained through this development.  His 
representative subsequently presented a response to this 
development in January 2003.  Accordingly, the Board is 
proceeding with adjudication of this case.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The medical evidence reflects that the veteran's service-
connected pericarditis is currently asymptomatic, and that 
his symptoms of angina/chest pain and mild dyspnea are due to 
his nonservice-connected coronary artery disease; his 
pericarditis is not manifested by more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; or definite heart enlargement; or severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; or more than light manual labor 
precluded.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pericarditis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7000 and 7002 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.104, Diagnostic Code 7002 (2002); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  

Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim, including the applicable criteria for 
a higher disability rating, by various documents such as the 
March 1998 Statement of the Case (SOC) and the January 2001 
Supplemental Statement of the Case (SSOC).  In addition, the 
RO sent correspondence to the veteran in March 2001 which 
specifically addressed the applicability of the VCAA to the 
facts of this case.  Further, the veteran was notified of the 
additional development undertaken by the Board via 
correspondence dated in July 2002 and January 2003.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the record reflects that the 
veteran was accorded multiple examinations in relation to 
this claim, and he has not indicated that the disability has 
increased in severity since the last examination.  Further, 
it does not appear he has identified any pertinent evidence 
that has not been obtained or requested by the RO.  Moreover, 
he was provided with the opportunity to present contentions 
in support of his claim at the November 2001 hearing before 
the undersigned Board Member.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for residuals 
of pericarditis by a May 1974 rating decision.  Among other 
things, this decision noted the veteran's service medical 
records reflect he was diagnosed with pericarditis, acute, 
benign, in May 1968, and was treated for recurrent 
pericarditis thereafter.

The veteran initiated his current increased rating claim in 
October 1997.  Various VA and private medical records, to 
include records from the Social Security Administration 
(SSA), were subsequently added to the file which cover a 
period from 1996 to 2002.  These records show treatment for a 
variety of conditions, including angina/chest pain.

An October 1997 VA hospitalization report shows that the 
veteran was admitted due to complaints of chest pain and 
hypertension.  Final diagnoses included status-post inferior 
wall myocardial infarction with three vessel coronary artery 
disease by cardiac catheterization; and hypertension.  The 
record reflects that the veteran had follow-up treatment 
after this period of hospitalization.

An October 1997 cardiovascular stress test showed, in part, 
that the veteran achieved a MET level of 7, and that the test 
was terminated due to angina and onset of the ST depression 
consistent with ischemia and fatigue.  It was also noted that 
the veteran exhibited fair functional capacity for his age.  
There was no indication of pericarditis.

A March 1998 SSA report noted, in part, that the last 
cardiovascular stress test conducted in October 1997 showed 
ischemic change at 7 METs, but none at 5 METs.

The veteran underwent a VA heart examination in June 1998.  
At this examination, he denied any typical chest pain, but 
reported that he did experience chest pain on and off, and 
attributed it to his chronic pericarditis.  He also reported 
that this pain was occasionally improved on sitting up; that 
it was not always exertional, did not necessary radiate into 
his arms, did not always cause significant shortness of 
breath or dyspnea on exertion, although at times these were 
typical components of this pain.  The examiner stated that 
there were no signs and symptoms consistent with congestive 
heart failure, namely orthopnea, PND, or peripheral edema.  
It was also noted that the veteran reported no palpitations 
or syncope, and that his current medications include 
Lopressor, dosage unknown.

On examination, the veteran was found to be well-developed, 
well-nourished, in no apparent distress, and alert and 
oriented times 3.  His blood pressure was 118/70 
(systolic/diastolic), and his heart rate 50.  Examination of 
the heart showed normal S1, S2, as well as regular rate and 
rhythm with a 2/6 systolic ejection murmur heard at the apex 
radiating into the axilla.  However, there was no 
lateralization of his PMI on examination.  In addition, it 
was noted that electrocardiogram revealed sinus bradycardia, 
heart rate of 46.  There was also evidence of old inferior 
myocardial infarction with Q waves in leads III and AVF as 
well as inverted T waves in III and AVF with no old EKG to 
compare it to.  Further, there were some nonspecific ST-T 
wave abnormalities and poor R wave progression across his 
anterior leads; otherwise, no other signs of ischemia or 
injury.  The results of the veteran's October 1997 
hospitalization were also summarized.

Based on the foregoing, the examiner diagnoses included 
significant coronary artery disease; hypertension; 
hyperlipidemia; and history of (emphasis added) pericarditis.  
Further, the examiner commented with respect to the 
pericarditis that it was poorly documented on physical 
examination, and that the veteran did not have a significant 
rub, even though he reported a chronic condition of 
pericarditis.  The examiner stated that this might have been 
related to his myocardial infarction, although, by the 
veteran's report, this had been present even prior to that, 
but there was poor documentation thereof.  The examiner 
opined that an echo might help to delineate this after all 
stress test results were reviewed.  In a subsequent addendum, 
the examiner stated that there was normal left ventricle 
function with no evidence of inducible ischemia.  No further 
work-up was indicated.  However, the examiner did recommend 
that aggressive secondary preventive measures be continued.

A June 1998 cardiovascular stress test noted, in part, that 
the veteran achieved a MET level of 7, and that the test was 
terminated due to fatigue and dyspnea.  It was noted that he 
exhibited fair functional capacity for his age.

A July 1998 echocardiogram resulted in an impression that the 
cardiac chambers were normal in size, with overall normal 
left ventricular contractility.

A June 1999 medical record summarized the veteran's October 
1997 period of VA hospitalization, noted that he had been 
medically managed since that time, and that he was last seen 
in cardiology in September 1998 at which time he was 
discharged from the clinic.  The veteran reported that he 
would occasionally get angina approximately every 3 days, 
usually relieved by one sublingual nitroglycerin.  He did not 
note any increase in the frequency or intensity of his 
anginal discomfort, and thought things were about as stable 
as they had been over the last 18 to 20 months.  Cardiac 
examination showed regular rate and rhythm.  Overall 
assessment was coronary artery disease with stable anginal 
symptoms; hypertension; hyperlipidemia; and hypothyroidism.

In August 1999, the veteran was treated for complaints of 
recurrent chest pain, mainly at night, not related to 
exercise, not associated with shortness of breath, nausea, 
vomiting, or diaphoresis.  

In January 2001, the veteran reported that he thought his 
angina pattern was getting better in the sense that it was 
longer into exertion before he experienced any angina.  

The medical records reflect the veteran had a cerebrovascular 
accident in April 2001.  Follow-up records from June 2001 
note that he had residual left-sided weakness, among other 
things.  It was also noted that his pertinent medical history 
included stable angina.

At the November 2001 personal hearing, both the veteran and 
MF described the history of the veteran's pericarditis and 
other heart problems.  Both indicated that the veteran was 
initially informed in 1968 that he had had a heart attack, 
but that the diagnosis was subsequently changed to 
pericarditis.  In addition, they indicated that the veteran 
had recurrent chest pain, among other things, following 
service, but they were never severe enough to seek medical 
attention until he had his heart attack in October 1997.  The 
veteran's October 1997 hospitalization was also described.  
Further, the veteran indicated that he had been doing well 
until his cerebrovascular accident/stroke.  Both the veteran 
and MF described the problems he had experienced since the 
stroke.  Moreover, it was essentially contended that the 
veteran's coronary artery disease was related to his 
pericarditis, and that the service-connected disability 
should be rated on that basis.

A July 2002 echocardiogram showed an ejection fraction of 60 
percent, concentric left ventricular hypertrophy, abnormal 
function, and no source of cardiac embolization.

In September 2002, the veteran underwent a new VA medical 
examination for evaluation of his service-connected 
pericarditis.  The examiner noted that the veteran's claims 
file had been reviewed in entirety, and summarized the 
contents thereof.  In pertinent part, the examiner noted that 
the veteran suffered an inferior wall myocardial infarction 
for which he underwent stent placement times 2 vessels for 
relief of anginal problems, and that during this period he 
presented with chest pain rather than shortness of breath.  
Further, it was noted that the veteran continued to have 
intermittent periods of chest pain, which were consistent 
with underlying deconditioning.  However, he was without 
symptoms of unstable angina; paroxysmal nocturnal dyspnea or 
orthopnea.  Moreover, he had no known history of valvular 
heart disease or endocarditis, nor history of hypothyroid 
heart disease.

On examination, the veteran's blood pressure was 166/76 at 43 
beats per minute, which the examiner noted was regular.  
Respiratory rate was 16 and unlabored.  Cardiovascular 
evaluation showed regular rate and rhythm.  There was no left 
ventricular heave; no gallop or rub was audible; and there 
was no jugular venous distention or carotid bruits.  Further, 
it was noted that electrocardiogram revealed normal sinus 
rhythm without evidence of ST or T wave changes.  
Echocardiogram revealed a normal ejection fraction of 55 to 
60 percent, no wall motion abnormalities, and no noted 
evidence of left ventricular hypertrophy.  

Based on the foregoing, the examiner diagnosed coronary 
artery disease status-post stent placement times 2 for 
inferior wall myocardial infarction occurring in 1997.  The 
examiner also reiterated that the veteran had normal 
preserved ejection fraction of 55 to 60 percent without 
evidence of underlying wall motion abnormality.  In addition, 
there was no evidence of cardiac enlargement on imaging 
studies.  Further, the examiner commented that the veteran's 
underlying symptoms of mild dyspnea were consistent with 
deconditioning.  Moreover, the examiner opined that the 
veteran's coronary artery disease status-post stent placement 
times 2 was unrelated to his previous pericarditis which 
developed in 1968, and for which he suffered no residual.  
There were also no signs of congestive heart failure, and no 
evidence of arrhythmia.  The examiner opined that the veteran 
was employable.

Chest X-ray conducted in conjunction with the VA medical 
examination showed the cardiomediastinal silhouette was 
within normal limits, the hilar regions were normal, the 
lungs clear, and the sulci were sharp.  Overall impression 
was normal chest.
Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's pericarditis is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7002.  
It is noted that this criteria was changed during the 
pendency of this appeal, effective January 12, 1998.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, 
will determine whether the veteran is entitled to a higher 
rating under both the "old" and the "new" criteria.

Prior to January 12, 1998, pericarditis, bacterial or 
rheumatic, acute, was to rated as rheumatic heart disease.   
38 C.F.R. § 4.104, Diagnostic Code 7002

Rheumatic heart disease, inactive, was to be evaluated as 10 
percent disabling with identifiable valvular lesion; slight, 
if any dyspnea; the heart not enlarged; following 
established, active rheumatic heart disease. 

A 30 percent rating from the termination of an established 
service episode of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for 3 years, or diastolic murmur, with 
characteristic EKG manifestations or definitely enlarged 
heart.

The 60 percent rating was provided with the heart definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.

A 100 percent rating required definite enlargement of the 
heart confirmed by roentgenogram and clinically; dyspnea on 
slight exertion, rales, pretibial pitting at end of day or 
other definite signs of beginning congestive failure; more 
than sedentary labor was precluded.  Or as active disease and 
with ascertainable cardiac manifestation, for a period of 6 
months.  38 C.F.R. § 4.104, Diagnostic Codes 7000, in effect 
prior to January 12, 1998.

Under the "new" criteria, effective January 12, 1998, 
Diagnostic Code 7002 provides that workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required shall be warrants a 10 percent rating.

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray warrants a 30 percent 
rating.

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent shall be rated 60 
percent.

For three months following cessation of therapy for active 
infection with cardiac involvement shall be rated 100 
percent.  Thereafter, with documented pericarditis resulting 
in chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent shall be rated 100 percent.

Note (2): One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104,


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
pericarditis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran or MF has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, their 
contentions cannot constitute competent medical evidence.  
The veteran is qualified as a lay person to describe his 
visible symptomatology, but he cannot provide a medical 
diagnosis regarding this symptomatology, nor any competent 
medical opinion as to the etiology thereof.

The Board notes that the symptomatology attributed to the 
veteran's nonservice-connected coronary artery disease, and 
cerebrovascular accident, are not for consideration in 
evaluating his service-connected pericarditis.  Although it 
was contended at the November 2001 personal hearing that his 
coronary artery disease was related to his pericarditis, and 
that the service-connected should be rated on that basis.  
However, no competent medical opinion was provided in support 
of this contention.  In fact, the only competent medical 
opinion of record regarding this question is that of the 
September 2002 VA examiner.  As noted above, the examiner 
concluded, after both an examination of the veteran and 
review of the claims file, that the coronary artery disease 
was not related to the service-connected pericarditis.  No 
competent medical evidence is on file which refutes this 
opinion.  Thus, the Board must accept the examiner's opinion 
as correct.  See Colvin, supra.

Here, a thorough review of the competent medical evidence, to 
include the most recent VA medical examination conducted in 
September 2002, reflects that the veteran's service-connected 
pericarditis is currently asymptomatic, and that his symptoms 
of angina/chest pain and mild dyspnea are due to his 
nonservice-connected coronary artery disease.  As mentioned 
above, the September 2002 VA examiner concluded, after both 
an examination of the veteran and a review of the claims 
file, that there was currently no residual of pericarditis.  
Further, both this examination, as well as the prior medical 
records, have consistently attributed the veteran's 
complaints of angina/chest pain to his nonservice-connected 
coronary artery disease rather than the pericarditis.  
Inasmuch as the medical evidence reflects the service-
connected disability is currently asymptomatic, it clearly 
does not satisfy the criteria for a rating in excess of 30 
percent under either the "old" or the "new" version of 
Diagnostic Code 7002.

The Board acknowledges that the September 2002 VA examiner 
did not conduct a cardiac stress test in conjunction with the 
examination, nor did the examiner provide an estimation as to 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that resulted in dyspnea, fatigue, angina, dizziness, 
or syncope.  However, as the examiner determined that the 
veteran's pericarditis was currently asymptomatic, and that 
his complaints of angina and dyspnea were due to the 
nonservice-connected coronary artery disease, no such test or 
opinion was warranted under the circumstances of this case.

Even if the Board were to find that the veteran's current 
angina, dyspnea, and other cardiac problems were due to the 
service-connected pericarditis, he would still not be 
entitled to an increased rating under the "old" or the 
"new" version of Diagnostic Code 7002.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

With respect to the "old" criteria, nothing in the medical 
evidence reflects that the veteran's heart is definitely 
enlarged; or that he experiences severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; or that more than light manual labor is 
precluded.  As noted above, the September 2002 VA chest X-ray 
was normal, and the VA examiner commented that there was no 
evidence of cardiac enlargement on imaging studies.  The 
examiner also described the veteran's dyspnea as "mild," 
rather than severe.  In addition, the examiner stated that 
there was no evidence of arrhythmia.  Moreover, the examiner 
opined that the veteran was employable.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent under Diagnostic Codes 7000 
and 7002 as they existed prior to January 12, 1998.  
38 C.F.R. § 4.104 (1997).
Regarding the "new" criteria currently in effect, nothing 
in the medical evidence indicates the veteran has had more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The September 2002 
VA examiner specifically stated that there were no signs of 
congestive heart failure, and that the veteran had normal 
preserved ejection fraction of 55 to 60 percent without 
evidence of underlying wall motion abnormality.  As already 
stated, no cardiac stress test was conducted in conjunction 
with this examination, and the examiner did not provide an 
opinion as to the level of METs the veteran could obtain.  
However, cardiac stress tests conducted in October 1997 and 
June 1998 both show that the veteran was able to achieve 7 
METs before the test had to be terminated due to angina, 
fatigue, etc.  As such, he does not meet or nearly 
approximate the criteria under the "new" version of 
Diagnostic Code 7002.  38 C.F.R. § 4.104 (2002).  
Accordingly, the veteran would not meet the criteria for a 
rating in excess of 30 percent even if his symptoms were 
attributed to pericarditis, which is not the case here.  
Again, the only competent evidence of record shows that his 
pericarditis is currently asymptomatic, that his chest pain 
and shortness of breath are due to coronary artery disease, 
and that the latter is not related to pericarditis.  In light 
of this history, the most recent VA examiner concluded that a 
stress test to evaluate asymptomatic pericarditis was not 
indicated. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his pericarditis.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an increased rating for pericarditis, 
currently evaluated as 30 percent disabling, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

